Citation Nr: 0804182	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a lumbar/dorsal spine disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a right inguinal hernia.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a prostate condition, including prostatitis and benign 
prostatic hypertrophy, claimed as due to radiation exposure.

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for COPD, to include as 
secondary to asbestosis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.

Service connection for an inguinal hernia and a prostate 
condition were previously denied in October 1971 and August 
1974 rating decisions, respectively, and in an April 1999 
rating decision, the RO declined to reopen the veteran's 
claim of service connection for an inguinal hernia.  Before 
the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claims.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for a right inguinal 
hernia and a prostate condition.

The issues of entitlement to service connection for a hiatal 
hernia, COPD, to include as secondary to asbestosis, 
depression, to include as secondary to a service-connected 
disability, and the issue of whether new and material 
evidence has been received to reopen the previously denied 
claim of service connection for a back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO declined to reopen the previously denied claim of 
service connection for an inguinal hernia in an April 1999 
rating decision.  The veteran was notified of the decision 
and of his appellate rights, but did not timely appeal that 
decision.

3.  Since April 1999, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for an inguinal hernia.  

4.  In August 1974, the RO denied entitlement to service 
connection for a prostate disorder.  The veteran was notified 
of the decision and of his appellate rights, but did not 
timely appeal the denial.

5.  Since August 1974, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for a prostate disorder.  

6.  The veteran's right inguinal hernia is attributable to 
his period of active service.  

7.  The veteran's benign prostatic hypertrophy and 
prostatitis are attributable to his period of active service.  



CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for a right inguinal hernia and a prostate 
condition is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).
 
2.  The criteria for service connection for a right inguinal 
hernia have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007)

3.  The criteria for service connection for prostatic 
hypertrophy and prostatitis have been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision regarding the 
claims of service connection for a right inguinal hernia and 
a prostate condition.  Further, any deficiency of notice or 
assistance regarding the claims of service connection for 
COPD, to include as secondary to asbestosis; depression, to 
include as secondary to service-connected disabilities; 
hiatal hernia; and whether new and material evidence was 
received to reopen the previously denied claim of service 
connection for a back condition, can be addressed by the RO 
upon remand.  In addition, any error in the failure to 
provide notice regarding what constitutes new and material 
evidence sufficient to reopen the veteran's claims of service 
connection for a right inguinal hernia and a prostate 
condition is also harmless error, as such evidence has been 
obtained to reopen both claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

New and Material

In October 1971 and August 1974 the RO denied service 
connection for a right inguinal hernia and a prostate 
condition, respectively, finding no link between the 
veteran's service and his claimed disabilities.  In April 
1999, the RO declined to reopen the veteran's claim of 
service connection for a right inguinal hernia as no new and 
material evidence had been received to reopen the claim.  The 
veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal the decisions.  As such, 
they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application received in March 2003, the 
veteran seeks to reopen his previously denied claims of 
service connection for a right inguinal hernia and a prostate 
condition.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Right inguinal hernia

The evidence of record at the last final decision, in April 
1999, included, the claims file, the service medical records 
(SMRs) and a phone call from the veteran.  The RO found that 
the veteran's phone call did not constitute new and material 
evidence as it what duplicative evidence.  
Since the April 1999 rating decision, the evidence of record 
includes,  Roseburg VAMC treatment records, dated from 
December 1998 to May 2003; Portland VAMC treatment records, 
dated from October 1998 to April 2003; and a September 2003 
VA examination.  

The veteran's VA treatment records from October 1998 to May 
2003 reflect no complaints of or treatment for a right 
inguinal hernia.  One treatment note referenced the veteran's 
past surgical history for hernias.  

In his September 2003 VA examination, the veteran advised 
that he used a hernia support belt to decrease discomfort 
associated with his past right inguinal hernia surgery.  The 
veteran complained of itching, stretching and a pulling 
sensation in his groin scars.  Upon physical examination, the 
examiner noted that the veteran had no evidence, bilaterally, 
of a current inguinal hernia.  The examiner noted that the 
veteran had in-service treatment for a left spermatic cord 
hematoma, which was originally diagnosed as a left inguinal 
hernia.  She noted that the veteran's in-service hematoma was 
discovered as a result of the veteran's heavy lifting.  She 
also noted the veteran's 1993 surgery for a right inguinal 
hernia and found this hernia was the direct result of the 
heavy lifting he performed while in service.

The Board finds that the opinion of the examiner from the 
September 2003 examination constitutes new and material 
evidence.  This piece of evidence is new as it was not before 
agency decision makers when deciding the original claim, and 
it is material because it speaks to unestablished facts 
necessary to substantiate the claim-specifically, whether 
there's a link between the veteran's current condition and 
service.  The credibility of this new and material evidence 
is presumed for purposes of reopening the claim.  Therefore, 
the veteran's previously denied claim of service connection 
for a right inguinal hernia is reopened.

Prostate condition, including prostatitis and benign 
prostatic hypertrophy

At the time of the August 1974 rating decision, the evidence 
of record included, the veteran's SMRs and the veteran's 
application for benefits.  The RO found that the veteran's 
in-service treatment for a prostate condition was acute in 
nature and there were no complaints listed upon separation 
from service.  

Evidence received since the August 1974 rating decision, 
includes, private treatment records, dated from May 1974 to 
March 1976; private treatment records, dated from December 
1992 to February 1993; a private treatment note, dated in 
April 1995; Roseburg VAMC treatment records, dated from 
December 1998 to May 2003; Portland VAMC treatment records, 
dated from October 1998 to April 2003; and a September 2003 
VA examination.

In May 1974, the veteran underwent a needle biopsy of the 
prostate after the discovery of an asymptomatic nodule on the 
prostate.  The biopsy was negative for malignancy of the 
prostate.  No mention was made as to the cause of the 
prostate nodule.  

Again in March 1976, the veteran underwent a needle biopsy of 
the prostate due to a mass found on the prostate-suspected 
to be cancerous.  The veteran was assessed as having a normal 
prostate and the attempted biopsy, which returned no tissue, 
did not indicate the possibility of malignancy.  There was no 
opinion given as to the origin of the mass found on the 
prostate.  

In January 1993, the veteran underwent treatment for 
spermatocele.  The physician indicated that the veteran's 
prostate was not remarkable for his age and it was benign 
with a PSA of 0.2.  

The April 1995 private treatment note reflected that the 
veteran had a "very positive AUA score," and underwent a 
cystoscopy and a flow study of his urinary system.  There 
were no abnormal findings regarding his prostate despite his 
raised AUA score of 27.  

In an April 1998 VA treatment note, the treating personnel 
indicated that the veteran had a history of benign prostatic 
hypertrophy (BPH), a long history of prostate infections and 
unspecified urethritis.  

In March 1999, the veteran sought VA treatment for recurrent 
bouts of prostatitis or urethritis over the years.  In 1968, 
the veteran reported that he underwent a transurethral 
resection of the prostate (TURP).  The veteran's PSA has been 
elevated-approximately 7 ng/mL.  He experienced intermittent 
dysuria and nocturia.  Upon physical examination, the 
veteran's prostate was small, firm, smooth and symmetrical, 
but the examiner noted some irregularities spread diffusely 
across its base.  There was no evidence of nodules present, 
nor did he find undue prostate tenderness.  The veteran was 
diagnosed as having chronic prostatitis with a slightly 
elevated PSA.  

In April 1999, the veteran sought treatment for nocturia.  
The veteran's history of prostatitis and history of PSA 
elevation was noted.  The urologist's impression was that the 
veteran had BPH with bladder outlet obstructive 
symptomatology.  

In August 1999 to October 2002, the veteran received 
treatment related to his prostate condition.  The veteran was 
found to be responding well to his Terazosin treatment.  
During this time period, the veteran was assessed as having 
BPH with difficulty in emptying his bladder.  No opinion was 
given as to the cause of his current condition.  

In a January 2003 VA ionizing radiation examination, the 
veteran reported his belief that he was exposed to radiation 
while in service.  He recalled being issued a badge that 
would detect radiation during nuclear testing.  The veteran 
reported being called an atomic veteran and he felt like he 
was an experimental guinea pig while in service.  The veteran 
did not recall witnessing any explosions and wore the 
radiation badge for 10 days before they were picked up.  The 
veteran was unaware of any affects from exposure to any type 
of radiation, but noted he was unable to have biological 
offspring.  When his sperm count was checked in 1965 or 1966, 
he was told that his sperm count was too low to have 
children.  The veteran stated that most of his fellow service 
members aboard ship had died, but he did not recall whether 
any had injuries or diseases related to ionizing radiation.  
The examiner noted that although the veteran was unaware 
whether he was exposed to nuclear radiation, his subsequent 
sterility could have very well be related to radiation 
exposure if he had been exposed.  
In March 2003, the veteran underwent an ionizing radiation 
registry evaluation.  The physician noted that the veteran's 
prostate cancer screening was normal.  No opinion was made as 
to whether the veteran's current prostate conditions were 
related to possible in-service radiation exposure. 

In September 2003, the veteran underwent a VA examination.  
The examiner noted the veteran's history of incontinence, 
urgency and frequency in urination with occasional dysuria.  
Upon prostate examination, the examiner noted that the 
veteran's prostate was smooth and slightly enlarged.  She 
noted that there were no masses, nor was there stool in the 
vault.  She noted that the veteran's prostate problems may 
have been related to the radiation exposure as related by the 
veteran.  She opined that his prostatitis and BPH were "as 
least as likely as not" service connected.  The examiner 
noted that the veteran had no history of actual prostate 
cancer.  

Upon review of the evidence as related above, the Board finds 
that the opinion from the September 2003 VA examination, as 
well as the veteran's assertion that he may have been exposed 
to radiation while in service, constitute new evidence, as it 
was not before agency decision makers at the time of the 
original decision and it is material as it relates to an 
unestablished facts necessary to substantiate the claim.  
Therefore, the veteran's previously denied claim of service 
connection for prostatitis and BPH is reopened.  

Service connection

The veteran seeks service connection for a right inguinal 
hernia and prostate conditions, including benign prostatic 
hypertrophy (BPH) and prostatitis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Inguinal hernia

The veteran seeks service connection for a right inguinal 
hernia.

Upon enlistment, there is no notation of a preexisting 
inguinal hernia condition.  The veteran's service medical 
records (SMRs) reflect treatment for a left inguinal hernia 
in October 1957.  The veteran complained of pain upon lifting 
a heavy tin trash can.  Upon surgical intervention, the 
medical personnel indicated that no left inguinal hernia was 
discovered; rather a traumatic hematoma mass of the left 
spermadic cord was present.  The veteran was thus properly 
diagnosed as having a traumatic hematoma of the left 
spermatic cord.  

Upon discharge from service in April 1960, there was no 
notation made regarding an inguinal hernia at separation from 
service.  

In a 1992 private treatment note, the veteran was diagnosed 
as having a right inguinal hernia and a hydrocele upon 
complaints of discomfort when coughing.  The veteran related 
a history of heavy lifting and recalled in-service treatment 
for a left inguinal hernia.  The veteran underwent a right 
inguinal hernia repair and hydrocelectomy in November 1992.  
His private treating physician did not opine as to the cause 
of the veteran's inguinal hernia.  
Given the evidence described above and the evidence discussed 
in the new and material section above, the Board finds that 
the evidence is at least in relative equipoise regarding the 
veteran's right inguinal hernia.  There is one medical 
opinion of record linking the veteran's past treatment for a 
right inguinal hernia to service.  There is no opinion to the 
contrary.  Although the veteran was not treated for a right 
inguinal hernia while in service, or for many years 
thereafter, there is evidence that he was exposed to heavy 
lifting while in service-resulting in a traumatic left 
spermadic cord hematoma, previously misdiagnosed a left 
inguinal hernia.  Additionally, the veteran underwent 
surgical repair for a right inguinal hernia in November 1992.  
Therefore, the Board finds the evidence to be in relative 
equipoise as to the origin of his disabilities.  Accordingly, 
reasonable doubt is resolved in the veteran's favor and 
service connection is granted for a right inguinal hernia as 
having developed as a result of heavy lifting in service. 

Prostate conditions, including BPH and  prostatitis

It is contended the veteran's current prostate conditions 
were related to his period of active service-specifically, 
that he was exposed to ionizing radiation while serving 
aboard the USS Duval County (LST 758).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

While in service, the veteran sought treatment for prostate 
problems.  In a March 1957 SMR, the veteran sought treatment 
complaining of urethral discharge and irritation upon 
urination.  He was diagnosed as having urethritis.  Later 
that month, the veteran was found to have a boggy prostate 
and secretion revealed only a few clumps of white blood 
cells.  By the end of March, the veteran's prostate was back 
to normal.  

In an April 1957 SMR, the veteran's prostate was again 
characterized a boggy and his secretion was "loaded" with 
white blood cells.  The physician noted that the veteran was 
asymptomatic.  The veteran underwent three follow-ups in 
April, all except the final follow-up, noted a boggy prostate 
with increased levels of white blood cells.  The final April 
1957 treatment note, revealed that the veteran's prostate had 
returned back to normal.  

There is no notation on the veteran's separation medical 
examination to indicate a prostate condition upon discharge 
from service in 1960.  

As noted here and in the new and material section above, the 
veteran had a history of urethritis and prostatitis during 
service and after discharge from service.  Since separation, 
he has consistently been diagnosed as having BPH and was more 
recently diagnosed with chronic prostatitis.  There has been 
no medical evidence linking the veteran's BPH and chronic 
prostatitis to exposure to ionization radiation, nor does the 
veteran have a current or past diagnosis of prostate cancer 
to warrant a finding to presumptive service connection under 
the regulations.  BPH and chronic prostatitis are not 
radiogenic diseases as contemplated by 38 C.F.R. § 
3.311(b)(2). 

Although the veteran does not meet the criteria for 
presumptive service connection as a radiation-exposed 
veteran, nor is there evidence of direct service connection 
between the alleged radiation exposure and the prostate 
conditions, the Board finds, however, that the evidence of 
record regarding the likelihood that the veteran's current 
prostate conditions are related to service is at least in 
relative equipoise.  There is one medical opinion of record 
indicating a positive nexus between the veteran's BPH and 
chronic prostatitis and his treatment for a prostate 
condition while in service.  Although the veteran's 
recurrence of these prostate conditions occurred many years 
after service, the Board resolves all reasonable doubt in 
favor of the veteran and service connection is granted for 
BPH and chronic prostatitis.  



ORDER

New and material evidence having been received, the claim of 
service connection for a right inguinal hernia is reopened.

New and material evidence having been received, the claim of 
service connection for prostatitis and BPH is reopened.  

Service connection for a right inguinal hernia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for prostatitis and BPH is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



	(CONTINUED ON NEXT PAGE)


REMAND

Lumbar/dorsal spine disability

In a request received in March 2003, the veteran sought to 
reopen his claim of service connection for a back condition, 
to include as secondary to his hernia and service-connected 
pilonidal cyst.  He was provided with an inadequate notice of 
his rights and responsibilities under the VCAA in a letter 
dated in August 2003, but was not specifically advised of the 
definition of new and material evidence or of the evidence 
needed to reopen the previously denied claim as is now 
required pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also not provided notice of the 
evidence required to substantiate a secondary service 
connection claim.  Therefore, this matter must be remanded in 
order to ensure that this veteran is properly advised of the 
evidence needed to substantiate his claim.  

Hiatal hernia

The veteran seeks service connection for a hiatal hernia. 

During a September 2003 VA examination the examiner noted 
that the veteran's hiatal hernia was "least as likely as not 
service connectd [sic]."  She noted that hiatal hernias are 
more common in obese patients.  The examiner provided no 
rationale for her opinion.  Thus, the claim must be remanded 
and a VA examination must be scheduled to elicit a clarified 
opinion, with complete rationale, as to the likelihood that 
the veteran's current hiatal hernia was related to service.  

COPD, to include as secondary to asbestosis 

The veteran seeks service connection for COPD, to include as 
secondary to asbestosis.  It is contended that the veteran 
was exposed to asbestos while in service.  

The veteran is currently diagnosed as having COPD.  In August 
2003, the veteran was sent an asbestos questionnaire in 
connection with his claim of service connection for COPD, 
also claimed as secondary to asbestosis.  The veteran did not 
respond to the asbestos questionnaire, nor is there evidence 
that he is currently diagnosed as having asbestosis. 

The veteran's SMRs are devoid of any references to a 
respiratory condition, including COPD.  Upon discharge from 
service, there was no notation made on his separation 
examination regarding any respiratory condition.  

In June 1999, the veteran was diagnosed as having mild COPD.  
No opinion as to the likely cause was noted.  

In September 2003, the veteran underwent a VA examination.  
Upon review of the veteran's medical chart, the examiner 
noted that the veteran claimed exposure to asbestos while 
aboard ship in the Navy.  The veteran denied any use of 
tobacco.  The examiner opined that the veteran's 
"respiratory conditions is [sic] least as likely as not 
related to exposure to environmental irritants while on board 
ship."  The examiner did not discuss what environmental 
irritants caused the condition, nor did she provide further 
rationale for her opinion.  

Given the evidence as outlined above, the Board finds that 
there is insufficient evidence upon which to render a 
decision and the veteran was not properly notified pursuant 
to the VCAA on the elements of a secondary service connection 
claim.  The veteran contends he was exposed to asbestos while 
aboard ship and this caused his COPD.  The veteran has not 
submitted the asbestos questionnaire and should be afforded 
an additional opportunity to do so.  Further, the examiner's 
September 2003 opinion linking the veteran's COPD to exposure 
to "environmental irritants" aboard ship requires 
clarification and a complete rationale, including a list of 
the irritant(s) the veteran was allegedly exposed to.  Thus, 
the claim must be remanded to ensure the veteran receives 
proper VCAA notice of a secondary service connection claim, 
has an additional opportunity to submit the asbestos 
questionnaire and is scheduled for a medical examination with 
an appropriate specialist to determine the nature and 
etiology of the claimed COPD.  

Dysthymic disorder (depression), to include as secondary to 
service-connected disabilities

The veteran contends that he experiences depression secondary 
to his service-connected disabilities.  He was diagnosed with 
mild depression during his September 2003 VA examination.  

The Board notes that VCAA notice was not provided with 
respect to the veteran's claim of service connection for 
depression, to include as secondary to his service-connected 
disability.  Thus, the claim must be remanded and proper VCAA 
notice must be given before the claim can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) for his request to reopen 
his previously denied claim of service 
connection for a lumbar/dorsal spine 
disability.  Perform all development 
deemed necessary.

2.  Provide VCAA notice to the veteran 
with respect to the claims of entitlement 
to service connection for lumbar/dorsal 
spine disability, to include as secondary 
to service-connected disabilities, 
depression as secondary to his service-
connected disabilities and for COPD as 
secondary to asbestosis.  Perform all 
necessary development of the claims.

3.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's back condition, hiatal hernia, 
COPD and depression.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records, a 
notation to that effect should be included 
in the claims file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

4.  Send the veteran a questionnaire 
related to possible in-service exposure to 
asbestos.  Upon receipt of the completed 
questionnaire, perform all development 
deemed necessary.  

5.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's hiatal hernia and COPD.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing, including x-ray(s), and 
render all appropriate diagnoses.  The 
examiner should pay specific attention to 
the responses listed in the veteran's 
asbestos questionnaire, if submitted.  

The examiner should then render an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
disabilities had their origin during 
service.  The examiner(s) should include a 
complete rationale for the opinions 
stated.  

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


